DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/07/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (US 2014/0366620) in view of Zaleski et al. (US 2011/0017447; “Zaleski”).
Regarding claim 1, Haggerty discloses a method comprising performing a first flow test on a solid sample (102) (figure 1, ¶ [0038], (note: Haggerty’s solid sample also meets the limitation “a solid sample, the perforation tunnel created by activating a shaped charge in proximity to the solid sample”, see ¶¶ [0032], [0035]-[0036]), creating an analog aperture having an aperture geometry in a solid sample analog, wherein the aperture geometry and the perforation tunnel geometry satisfies a similarity threshold (note: in Haggerty’s disclosure the aperture geometry and perforation tunnel geometry read on the perforations of the first and second core sample, respectively and “a similarly threshold” is a term broad enough to read on any similarity between the two samples, see ¶ [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), and wherein the solid sample analog shares at least one of a material property, composition and source formation with the solid sample; performing a second flow test on the solid sample analog (¶¶ [0050], [0053], [0055]-[0057], [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), and determining a shaped charge effect based on a comparison between a second flow test result and a first flow test result (¶ [0060]; “confirm an improvement in the production ratio associated with the second perforation gun design”).
Haggerty is silent to determining a perforation tunnel geometry of a perforation tunnel in a solid sample, the perforation tunnel created by activating a shaped charge in proximity to the solid sample.
In the same field of endeavor, Zaleski teaches in figure 1 determining a perforation tunnel geometry of a perforation tunnel (112) in a solid sample (110) (¶¶[0028], [0030]-[0031]), the perforation tunnel created by activating a shaped charge in proximity to the solid sample (110) (¶ [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Zaleski’s geometry determination step in Haggerty’s method for the purpose of further estimating materials properties to characterize the economic value of reservoir rock formations (¶ [0006]).

Regarding claim 2, Haggerty discloses the similarity threshold is based on at least one of a volume of the perforation tunnel geometry, a cross-sectional area of the perforation tunnel geometry and a length of the perforation tunnel geometry (note: although this is not explicitly disclosed, one having ordinary skill in the art would deduce from Haggerty that in order for the two samples to be at all comparable, they must remain intact after the perforation.  Therefore, the volume, cross-sectional area, and length of the tunnel must be confined to such an extent that the samples remain intact so as to be able to be compared and fluid properties to be accurately measured which naturally creates a “similarity threshold”, i.e. the threshold of comparability among samples.  Examiner interprets this ability for samples to be compared after perforation to read on similarity threshold based on volume, cross-sectional area and length of the geometry, which is a broad limitation) (¶ [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed to confirm an improvement in the production ratio associated with the second perforation gun design”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”).

Regarding claim 3, Zaleski discloses determining the perforation tunnel geometry comprises using a computerized tomography scan to generate a three-dimensional model of the perforation tunnel (¶¶ [0028]-[0030]-[0031]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 4, Haggerty discloses the first flow test is a physical flow test, and wherein a first fluid of the first flow test comes in contact with the perforation tunnel (¶ [0036]).

Regarding claim 6, Haggerty discloses the shaped charge effect is at least one of a permeability change, a flow rate change and a perforation tunnel skin change (¶¶ [0068]-[0071] describes determining flow rate and using that to determine the effectiveness of the perforation gun design).

Regarding claim 8, Haggerty discloses determining a target pressure difference value within a pressure difference range of a target subsurface formation, wherein performance of the second flow test is based on the target pressure difference value (¶ [0054]).

Regarding claim 9, Haggerty discloses a method comprising performing a first flow test on a solid sample (102) ) (figure 1, ¶ [0038], (note: Haggerty’s solid sample also meets the limitation “a solid sample, the perforation tunnel created by activating a shaped charge in proximity to the solid sample”, see ¶¶ [0032], [0035]-[0036]) based on a target pressure difference value (¶¶ [0053]-[0054] note: the flow test uses the two pressure values as an indication of the effectiveness of the gun design, and therefore the optimal effectiveness of the gun design is a target production ratio with a corresponding pressure difference value), performing a second flow test on a solid sample analog (¶¶[0050], [0053], [0055]-[0057], [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), wherein an analog aperture is in the solid sample analog and has an aperture geometry, wherein the aperture geometry and the perforation tunnel geometry satisfies a similarity threshold (note: in Haggerty’s disclosure the aperture geometry and perforation tunnel geometry read on the perforations of the first and second core sample, respectively and “a similarly threshold” is a term broad enough to read on any similarity between the two samples, see ¶ [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), and wherein the solid sample analog shares at least one of a material property, composition and source formation with the solid sample analog (¶¶[0050], [0053], [0055]-[0057], [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), and determining a shaped charge effect of the shaped charge based on a comparison between a second flow test result and a first flow test result (¶ [0060]; “confirm an improvement in the production ratio associated with the second perforation gun design”).
Haggerty is silent to determining a perforation tunnel geometry of a perforation tunnel in a solid sample, the perforation tunnel created by activating a shaped charge in proximity to the solid sample.
In the same field of endeavor, Zalenski teaches in figure 1 determining a perforation tunnel geometry of a perforation tunnel (112) in a solid sample (110) (¶¶[0028], [0030]-[0031]), the perforation tunnel created by activating a shaped charge in proximity to the solid sample (110) (¶ [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Zalenski’s geometry determination step in Haggerty’s method for the purpose of further estimating materials properties to characterize the economic value of reservoir rock formations (¶ [0006]).

Regarding claim 10, Haggerty discloses the first flow test is a physical flow test, and wherein a first fluid of the first flow test comes in contact with the perforation tunnel (¶ [0036]), and wherein the first flow test includes applying a pressure difference at the target pressure difference value (¶¶ [0053]-[0054]).

Regarding claim 11, Haggerty discloses the similarity threshold is based on at least one of a volume of the perforation tunnel geometry, a cross-sectional area of the perforation tunnel geometry and a length of the perforation tunnel geometry (note: although this is not explicitly disclosed, one having ordinary skill in the art would deduce from Haggerty that in order for the two samples to be at all comparable, they must remain intact after the perforation.  Therefore, the volume, cross-sectional area, and length of the tunnel must be confined to such an extent that the samples remain intact so as to be able to be compared and fluid properties to be accurately measured which naturally creates a “similarity threshold”, i.e. the threshold of comparability among samples.  Examiner interprets this ability for samples to be compared after perforation to read on similarity threshold based on volume, cross-sectional area and length of the geometry, which is a broad limitation) (¶ [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed to confirm an improvement in the production ratio associated with the second perforation gun design”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”).

Regarding claim 12, Zaleski discloses determining the perforation tunnel geometry comprises using a computerized tomography scan to generate a three-dimensional model of the perforation tunnel (¶¶ [0028]-[0030]-[0031]).
The reasons and motivation for combining are the same as recited in the rejection of claim 9 above. 

Regarding claim 14, Haggerty discloses the shaped charge effect is at least one of a permeability change, a flow rate change and a perforation tunnel skin change (¶¶ [0068]-[0071] describes determining flow rate and using that to determine the effectiveness of the perforation gun design). 
Claims 5, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty in view of Zaleski and further in view of Hinton et al. (EP 2 932 185; “Hinton”).

Regarding claim 5, Haggerty and Zaleski disclose all the limitations of claim 1 on which this claim depends.
Zaleski discloses imaging an entire core sample after activation of the shaped charge (¶[0028]) which would necessary include imaging a fracture pattern. 
Assuming, arguendo, that the imaging does not include determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge, in the same field of endeavor, Hinton teaches in figures 3 and 9 determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge (¶¶ [0032], [0036]-[0039], [0053]-[0062], [0066]-[0067])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine the fracture pattern of the solid sample, as taught by Hinton, while performing Zaleski’s imaging for the purpose of using fraction pattern as another parameter for optimizing shaped charge conditions (Hinton, ¶ [0032]).

Regarding claim 13, Haggerty and Zaleski disclose all the limitations of claim 9 on which this claim depends.
Zaleski discloses imaging an entire core sample after activation of the shaped charge (¶[0028]) which would necessary include imaging a fracture pattern. 
Assuming, arguendo, that the imaging does not include determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge, in the same field of endeavor, Hinton teaches in figures 3 and 9 determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge (¶¶ [0032], [0036]-[0039], [0053]-[0062], [0066]-[0067])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine the fracture pattern of the solid sample, as taught by Hinton, while performing Zaleski’s imaging for the purpose of using fraction pattern as another parameter for optimizing shaped charge conditions (Hinton, ¶ [0032]).

Regarding claim 15, Haggerty discloses one or more non-transitory machine-readable media comprising program code for determining a shaped charge effect (¶¶ [0072]-[0073] disclose method embodied as a computer implemented method), the program code to perform a first flow test on the solid sample (102) (figure 1, ¶ [0038], (note: Haggerty’s solid sample also meets the limitation “a solid sample, the perforation tunnel created by activating a shaped charge in proximity to the solid sample”, see ¶¶ [0032], [0035]-[0036]), perform a second flow test on a solid sample analog (¶¶[0050], [0053], [0055]-[0057], [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), wherein an analog aperture is in the solid sample analog and has an aperture geometry, wherein the aperture geometry and the perforation tunnel geometry satisfies a similarity threshold, and wherein the solid sample analog shares at least one of a material property, composition and source formation with the solid sample (note: in Haggerty’s disclosure the aperture geometry and perforation tunnel geometry read on the perforations of the first and second core sample, respectively and “a similarly threshold” is a term broad enough to read on any similarity between the two samples, see ¶ [0071]; “the first and second rock core may be formed from the same type of outcrop rock”), and determine the shaped charge effect based on a comparison between a second flow test result and a first flow test result (¶ [0060]; “confirm an improvement in the production ratio associated with the second perforation gun design”).
Haggerty is silent to determining a perforation tunnel geometry of a perforation tunnel and a fracture pattern of a set of fractures, in a solid sample.
In the same field of endeavor, Zalenski teaches in figure 1 determining a perforation tunnel geometry of a perforation tunnel (112) in a solid sample (110) (¶¶[0028], [0030]-[0031]), the perforation tunnel created by activating a shaped charge in proximity to the solid sample (110) (¶ [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Zalenski’s geometry determination step in Haggerty’s method for the purpose of further estimating materials properties to characterize the economic value of reservoir rock formations (¶ [0006]).
Zaleski discloses imaging an entire core sample after activation of the shaped charge (¶[0028]) which would necessary include imaging a fracture pattern. 
Assuming, arguendo, that the imaging does not include determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge, in the same field of endeavor, Hinton teaches in figures 3 and 9 determining the fracture pattern of a set of fractures in the solid sample created by activation of the shaped charge (¶¶ [0032], [0036]-[0039], [0053]-[0062], [0066]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine the fracture pattern of the solid sample, as taught by Hinton, while performing Zaleski’s imaging for the purpose of using fraction pattern as another parameter for optimizing shaped charge conditions (Hinton, ¶ [0032]).

Regarding claim 16, Haggerty discloses the similarity threshold is based on at least one of a volume of the perforation tunnel geometry, a cross-sectional area of the perforation tunnel geometry and a length of the perforation tunnel geometry (note: although this is not explicitly disclosed, one having ordinary skill in the art would deduce from Haggerty that in order for the two samples to be at all comparable, they must remain intact after the perforation.  Therefore, the volume, cross-sectional area, and length of the tunnel must be confined to such an extent that the samples remain intact so as to be able to be compared and fluid properties to be accurately measured which naturally creates a “similarity threshold”, i.e. the threshold of comparability among samples.  Examiner interprets this ability for samples to be compared after perforation to read on similarity threshold based on volume, cross-sectional area and length of the geometry, which is a broad limitation) (¶ [0060]; “after the perforation gun design is adapted, a second round of core testing may be performed to confirm an improvement in the production ratio associated with the second perforation gun design”, [0071]; “the first and second rock core may be formed from the same type of outcrop rock”).

Regarding claim 17, Zaleski teaches program code to use a computerized tomography scan to generate a three-dimensional model of the perforation tunnel (¶¶ [0028]-[0030]-[0031]).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above. 

Regarding claim 18, Haggerty discloses the shaped charge effect is at least one of a permeability change, a flow rate change and a perforation tunnel skin change (¶¶ [0068]-[0071] describes determining flow rate and using that to determine the effectiveness of the perforation gun design).

Regarding claim 19, Hinton teaches program code to determine the fracture pattern of the set of fractures in the solid sample (¶¶ [0032], [0036]-[0039], [0053]-[0062], [0066]-[0067]).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above. 

Regarding claim 20, Zaleski teaches program code to perform a computational flow simulation based on a digital model comprising the perforation tunnel geometry and the fracture pattern (¶ [0031], any model based on the 3D scan of Zaleski will necessarily include the fracture patterns of the core sample that has been imaged).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haggerty in view of Zaleski and further in view of Bell et al. (US 2010/0133005; “Bell”).

	
Regarding claim 7, the combination of Haggerty and Zaleski disclose all the limitations of claim 1 on which this claim depends.
Haggerty generally discloses modifying the gun design based on the shaped charge effect (¶ [0060]) but us silent specifically to the free gun volume.
In the same field of endeavor, Bell specifically teaches modifying a free gun volume of a shaped charge design of the shaped charge based on the shaped charge effect (¶¶ [0020], [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to specifically modify a free gun volume of a shaped charge design of the shaped charge based on the shaped charge effect as taught by Bell in Haggerty’s modified method for the purpose of creating a dynamic underbalance (¶ [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0011422 to McGregor generally discloses constructing a target composite core apparatus for flow performance testing of a perforation made in the target composite core.
US 2015/0346119 to Haggerty discloses a series of tomographic images made of a perforated sample and of the fluid flow through the sample under well bore conditions. Thereafter, the tomographic data is processed to construct three dimensional images of the perforated sample and of flow performance of a perforation. 
US 2009/0217739 to Hardesty et al. discloses quality control of flow-optimized shaped charges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863